J-A32025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

SHAWN COAXUM,

                         Appellant                      No. 602 EDA 2014


         Appeal from the Judgment of Sentence of August 29, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0013596-2007


BEFORE: PANELLA, OLSON AND FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                          FILED FEBRUARY 06, 2015

      Appellant, Shawn Coaxum, appeals from her judgment of sentence

entered on August 29, 2013, following resentencing on her jury trial

convictions for aggravated assault and conspiracy. We affirm.

      The trial court set forth the facts of this case as follows:

        [T]he victim’s drink accidentally spilled on [Appellant].
        [Appellant] went to her house to get her nephew,
        codefendant Tyree Coaxum [(“Tyree”)], who came out of
        the house and asked the victim why he hit [Appellant].
        While [Appellant], Tyree [] and the victim were arguing,
        codefendant Ahmad Williams [(“Williams”)] exited a house,
        went to the trunk of a car, took out a black revolver, and
        shot the victim in the foot from a distance of about five feet
        away or closer, before saying “What’s up now, old head?”
        As the victim was slowly walking away (due to his injury)
        and looking behind him, Tyree [] grabbed the gun and
        [Appellant] instructed codefendant to “Shoot that M.F.er” or
        “Kill that M.F.er.” Tyree then shot the victim in the head.

Trial Court Opinion, 6/11/2009, at 3 (record citations).


*Retired Justice specially assigned to the Superior Court.
J-A32025-14



        On October 21, 2008, a jury convicted Appellant of aggravated

assault, conspiracy, carrying a firearm without a license, and carrying a

firearm in the streets of Philadelphia.1 Appellant filed a timely appeal to this

Court.    On May 27, 2011, in an unpublished memorandum, we vacated

Appellant’s firearm convictions and affirmed her aggravated assault and

conspiracy convictions. See Commonwealth v. Coaxum, 30 A.3d 550 (Pa.

Super. 2011) (unpublished memorandum).           Accordingly, we remanded the

case for resentencing.

        Thereafter, the trial court

          resentenced [Appellant] on August 28, 2013 as follows: 85
          to 204 months [of imprisonment] for [a]ggravated [a]ssualt
          followed by 57 to 197 months [of imprisonment] for
          [c]onspiracy to [c]ommit [a]ggravated [a]ssault.       [On
          September 3, 2013, Appellant filed a post-sentence motion
          asking for reconsideration of her sentence. The trial court
          denied Appellant’s request on September 20, 2013. No
          appeal was taken.]

              On November 22, 2013, [Appellant] filed a [petition
          pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A.
          § 9541-9546].     On February 18, 2014, [the trial court
          reinstated Appellant’s] appellate rights []. On February 20,
          2014, [Appellant] filed a [n]otice of [a]ppeal. On February
          28, 2014, [Appellant] filed a [s]tatement of [e]rrors
          [c]omplained of on [a]ppeal [pursuant to Pa.R.A.P.
          1925(b)], listing four appellate issues. [The trial court
          issued an opinion pursuant to Pa.R.A.P. 1925(a) on May 5,
          2014.]

Trial Court Opinion, 5/5/2014, at 2.

____________________________________________


1
    18 Pa.C.S.A. §§ 2702, 903, 6106, and 6108, respectively.



                                           -2-
J-A32025-14



       On appeal, Appellant presents the following issue2 for our review:

         Is [A]ppellant entitled to [a] new sentenc[ing] hearing?

Appellant’s Brief at 2.

       Appellant argues that “[t]he sentence imposed by the trial court was

unjust, improper, manifestly unreasonable, irrational, and an abuse of

discretion because the court imposed [a] sentence of 11 years [and] 10

months to 33 years in prison, on a 44 year old individual, which was above

the average range of the sentencing guidelines and outside the guidelines,

when [Appellant’s] prior record score was two, and [Appellant] had no

history of violent criminal behavior.” Id. at 7. Further, she avers that “the

fact that she was on probation at the time of the alleged offenses is not a

reason to impose such a harsh sentence[.]”       Id. Appellant also challenges

the trial court’s decision to impose consecutive sentences. Id. at 8.   Finally,

Appellant claims the trial court “did not consider any of the factors required

by 42 Pa.C.S.A. [§] 9721(b) that is the protection of the public, the gravity

of the offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of [Appellant].” Id.



____________________________________________


2
   We note that Appellant set forth four individual sentencing challenges in
her Rule 1925(b) statement. While Appellant did not follow Pa.R.A.P. 2116,
the sole issue presented on appeal fairly encompasses all four original
claims.



                                           -3-
J-A32025-14


      Appellant challenges the trial court’s discretionary authority to impose

a sentence.

        Challenges to the discretionary aspects of sentencing do not
        entitle an appellant to review as of right. An appellant
        challenging the discretionary aspects of his sentence must
        invoke this Court's jurisdiction by satisfying a four-part test:

              We conduct a four-part analysis to determine: (1)
              whether appellant has filed a timely notice of appeal,
              see Pa.R.A.P. 902 and 903; (2) whether the issue
              was properly preserved at sentencing or in a motion
              to reconsider and modify sentence, see Pa.R.Crim.P.
              720; (3) whether appellant's brief has a fatal defect,
              Pa.R.A.P. 2119(f); and (4) whether there is a
              substantial question that the sentence appealed from
              is not appropriate under the Sentencing Code, 42
              Pa.C.S.A. § 9781(b).

        Objections to the discretionary aspects of a sentence are
        generally waived if they are not raised at the sentencing
        hearing or in a motion to modify the sentence imposed.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)(citations

and brackets omitted).

      Appellant has complied with the first requirement above, by timely

filing a notice of appeal.   Next, we observe that Appellant’s post-sentence

motion preserved the issue presented. Appellant has also complied with the

third requirement of the above-mentioned four-part test, by including a

statement in her brief in conformity with Pa.R.A.P. 2119(f).               Finally,

Appellant     presents    two    substantial   questions    for   our      review.

Commonwealth v. Felmlee, 828 A.2d 1105, 1107 (Pa. Super. 2003) (en

banc) (substantial question is raised where appellant alleges sentencing


                                      -4-
J-A32025-14


court    imposed      sentence   in   aggravated     range    without    adequately

considering mitigating circumstances). Likewise, Appellant’s argument that

the sentencing court failed to consider the factors proffered in 42 Pa.C.S.A.

§ 9721     presents    a   substantial   question.    See    Commonwealth        v.

Buterbaugh, 91 A.3d 1247, 1266 (Pa. Super. 2014) (citation omitted).

However, “the imposition of consecutive rather than concurrent sentences

lies within the sound discretion of the sentencing court, and a challenge to

the imposition of consecutive sentences simply does not raise a substantial

question.” Commonwealth v. Lloyd, 878 A.2d 867, 873 (Pa. Super. 2005)

(citation omitted).        Hence, we will examine whether the trial court

considered Appellant’s individual circumstances, as well as, “the protection

of the public, the gravity of the offense as it relates to the impact on the life

of the victim and on the community, and [Appellant’s] rehabilitative needs”

in fashioning Appellant’s sentence. 42 Pa.C.S.A. § 9721(b). However, we

will not examine the consecutive nature of Appellant’s sentences.

        Our standard of review is as follows:

                Sentencing is a matter vested in the sound discretion
          of the sentencing judge, and a sentence will not be
          disturbed on appeal absent a manifest abuse of discretion.
          In this context, an abuse of discretion is not shown merely
          by an error in judgment. Rather, the appellant must
          establish, by reference to the record, that the sentencing
          court ignored or misapplied the law, exercised its judgment
          for reasons of partiality, prejudice, bias or ill will, or arrived
          at a manifestly unreasonable decision.




                                         -5-
J-A32025-14


Commonwealth v. Raven, 97 A.3d 1244, 1253-1254 (Pa. Super. 2014)

(citation omitted).

      Additionally, our review of the discretionary aspects of a sentence is

confined by the statutory mandates of 42 Pa.C.S.A. §§ 9781(c). Subsection

9781(c) provides:

        The appellate court shall vacate the sentence and remand
        the case to the sentencing court with instructions if it finds:

              (1)         the sentencing court purported to sentence
                          within the sentencing guidelines but applied
                          the guidelines erroneously;

              (2)         the sentencing court sentenced within the
                          sentencing guidelines but the case involves
                          circumstances where the application of the
                          guidelines would be clearly unreasonable; or

              (3)         the sentencing court sentenced outside the
                          sentencing guidelines and the sentence is
                          unreasonable.

        In all other cases the appellate court shall affirm the
        sentence imposed by the sentencing court.

42 Pa.C.S.A. § 9781(c).

      In reviewing the record, we consider:

              (1)         The nature and circumstances of the offense
                          and the history and characteristics of the
                          defendant.

              (2)         The opportunity of the sentencing court to
                          observe the defendant, including any
                          presentence investigation.

              (3)         The findings upon which the sentence was
                          based.


                                      -6-
J-A32025-14


              (4)         The  guidelines     promulgated     by    the
                          commission.

42 Pa.C.S.A. § 9781(d).

      Moreover, “the court shall follow the general principle that the

sentence imposed should call for confinement that is consistent with the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the victim and on the community, and the rehabilitative needs

of the defendant.” 42 Pa.C.S.A. § 9721(b).

      Here, the trial court determined:

        [Appellant’s] criminal history, [the trial court’s] duty to
        protect the public, and the scant rehabilitative potential of
        [Appellant] called for the sentences imposed. [Appellant]
        committed the crimes of aggravated assault and conspiracy
        to commit aggravated assault while on probation.
        [Appellant] was offered rehabilitative options [and] she
        refused to continue treatment.      [Appellant] showed no
        remorse about her crimes, nor did she ever admit
        responsibility.

Trial Court Opinion, 5/5/2014, at 4-5.

      Further, the trial court noted:

        In addition, [Appellant’s] work history was reviewed and it
        was noted that [Appellant] was also illegally collecting
        welfare. Though having two sources of income, [Appellant]
        only paid back $70[.00] of the $38,000[.00] stolen.
        [Appellant] was offered [but,] refused[,] treatment.
        [Appellant] [expressed] no remorse for the crimes
        committed and merely stated that she was sorry for being
        found guilty and being charged, not for the actual
        commission of the acts.

Id. at 5.




                                        -7-
J-A32025-14


      Upon review of the record, we agree.           Initially, the trial court

recognized its duty to “balance the protection of the public[,] against

[Appellant’s] possibility of being rehabilitated, as well as the gravity of the

offenses that were committed back on July 13, 2007.” N.T., 8/29/2013, at

22. The trial judge also stated:

        My duty is not just to take the time that I imposed on
        November 25, 2008, and just robot-like add it to the
        sentences where I was not reversed. And, by the same
        token, I’m not a robot-like machine[…] that should just let it
        go and not do the same evaluation that was done back in
        November of 2008.

Id. at 23.

      The trial court looked at the facts of the case and recalled that

“Appellant was on house arrest with electronic monitoring supervision when

she asked people to shoot [the victim].”     Id. at 16.   Appellant’s age was

discussed at length and Appellant argued that consecutive, aggravated

range sentences had the effect of placing Appellant “under supervision either

in prison or on parole [until] she’s 75 years old.” Id. at 15-16. Both parties

presented argument and the trial court gave Appellant the right of

allocution, which she declined. Id. at 27. The trial court ultimately imposed

the following sentences, accompanied with the following rationale:

               I’m going to not disturb the 57- to 192-month
        sentence on the conspiracy; on the aggravated assault
        sentence I am imposing a sentence of 85 to 204 months.
        That is an above guideline sentence, and that is amply
        justified by the [following] factors.    […]  [Appellant’s
        expression of remorse was hollow, [Appellant] took no
        sincere responsibility for her crime, she committed these

                                     -8-
J-A32025-14


         crimes while on probation, her rehabilitation potential was
         shown to be almost nonexistent, and her propensity to
         provoke violence for a minor slight represents a danger to
         society.

                The individuals who shot [the victim] did this at
         [Appellant’s] urging. She was the instigator. She was the
         ring leader, all because she grabbed at someone’s glass of
         vodka and some of the vodka spilled on her.

Id. at 28.

      Based upon our standard of review and a review of the certified

record, we discern no abuse of discretion in imposing Appellant’s sentences.

The trial court was aware of the sentencing guidelines and clearly weighed

the statutory factors in fashioning Appellant’s sentence. As the result of an

otherwise      minor   altercation,   Appellant   engaged   in   a   conspiratorial

relationship that resulted in two gunshot wounds to the victim. These were

grave offenses. Because Appellant engaged in those crimes while on house

arrest, the trial court could reasonably conclude that her potential for

rehabilitation was slim. Accordingly, the trial court acted within the scope of

its discretion when it imposed aggravated sentences to protect the public.

Moreover, the trial court adequately took into consideration Appellant’s

proffered mitigating circumstances, including her age, when imposing her

sentences.      We discern no abuse of discretion and Appellant’s appellate

claims fail.

      Judgment of sentence affirmed.




                                        -9-
J-A32025-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/2015




                          - 10 -